Ransom, S.
—Neither the alienage nor the non-residence of a
legatee or annuitant entitles him to an exemption; neither does the alienage or non-residence of the testator since the act of 1887 went into effect. In re Romaine’s Estate, 127 N. Y. 86, 38 St. Rep. 76; In re Enston, 113 N. Y. 181, 22 St. Rep. 569. I can find nothing in the act which, when both the legatee and the testator are aliens or non-residents, gives to the alien legatee a benefit not conferred upon citizens and residents of this State. There might be a question if the legacies were demonstrative in their character; but it is not claimed that the English assets were made exclusively liable to the payment of the annuitants and legatees on whose behalf this appeal has been taken, nor is it claimed that the entire estate, wherever situated, would not be liable for their payment. The theory upon which the appraiser has acted seems to me to be the correct one, viz.: In the proportion that the assets in this jurisdiction bear to the foreign assets, it is to be resorted to for the payment of debts and legacies, and to that extent the legacies are taxable. The exemption of certain corporations, organized for other than business purposes, from the operation of this act, does not include foreign corporations. In re Prime’s Estate, 136 N. Y. 347, 49 St. Rep. 658. I have heretofore passed upon the liability to taxation when the assets consist of bonds and stocks of foreign corporations, the certificates for which aré kept within this State, adversely to the claim of the appellant. Estate of Bondon, Surr. Dec. 1892, p. 115, and cases cited.